OPINION
ROTH, Circuit Judge:
Julene Christie filed for disability benefits in 1995. The application was denied by an Administrative Law Judge (ALJ) in 1998 for reasons that were later found to *147be erroneous. A relevant regulation was modified by the Commissioner in 1999. After a delay, not caused by Christie, her claim was heard again by an ALJ in 2002 and denied under the modified regulation. Her appeal to the Appeals Council was denied. Christie then appealed to the District Court. The District Court vacated the decision of the Commissioner and remanded the case for further proceedings. Because under the unusual circumstances of this case, we conclude that the regulation in effect when the claim was first adjudicated should control the decision here, we will affirm the judgment of the District Court and remand this case for a new hearing by an ALJ under the regulations as they existed at the time of Christie’s original 1998 adjudication.